
	
		III
		110th CONGRESS
		2d Session
		S. RES. 545
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mr. Pryor (for himself
			 and Mrs. Lincoln) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the recipients of the El Dorado
		  Promise scholarship.
	
	
		Whereas the 2000 United States Census determined that El
			 Dorado, Arkansas, had a significantly lower percentage of residents with
			 degrees from institutions of higher education and a significantly higher
			 percentage of families who fell below the poverty line than the national
			 average;
		Whereas it is increasingly important for students to
			 obtain a college education in order to keep up with the demands of the modern
			 workforce and global economy;
		Whereas the El Dorado Promise scholarship is a tuition
			 scholarship, created and funded by Murphy Oil Corporation, which enables all
			 eligible high school graduates of the El Dorado Public School District in El
			 Dorado, Arkansas, to attend any accredited 2- or 4-year, public or private,
			 college or university;
		Whereas school enrollment in the El Dorado Public School
			 District has significantly increased since the El Dorado Promise scholarship
			 program was established, despite a 15-year trend of decreasing
			 enrollment;
		Whereas the El Dorado Promise scholarship program
			 increased the number of El Dorado High School students who chose to attend
			 college after graduation by 20 percent; and
		Whereas, on April 30, 2008, El Dorado High School students
			 who receive El Dorado Promise and other academic scholarships sign academic
			 letters of intent for the colleges they will be attending upon graduation: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 recipients of the El Dorado Promise scholarship for choosing to further their
			 education;
			(2)recognizes April
			 30, 2008, as the second Academic Signing Day for graduating El Dorado High
			 School students receiving El Dorado Promise and other academic
			 scholarships;
			(3)acknowledges that
			 the El Dorado Promise scholarship program is important for the revitalization
			 of southern Arkansas; and
			(4)recognizes Murphy
			 Oil Corporation for its efforts to ensure that children from southern Arkansas,
			 who might otherwise struggle in financing a college education, are able to
			 attend college.
			
